People v Holmes (2014 NY Slip Op 07684)





People v Holmes


2014 NY Slip Op 07684


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2012-08897
 (Ind. No. 2676-10)

[*1]The People of the State of New York, respondent, 
vCorey Holmes, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Condon, J.), rendered August 22, 2012, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his claims that the procedure used to adjudicate him a second violent felony offender was defective (see People v Huggins, 105 AD3d 760, 761; People v Kosse, 94 AD3d 908) and that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 253; People v Muniz, 91 NY2d 570, 575; People v Seaberg, 74 NY2d 1, 11; People v Mack, 119 AD3d 875, 876).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court